                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION


WARREN GREGORY KEITH II                                                    PLAINTIFF


v.                          No: 3:20-cv-00004 BSM-PSH


KEITH BOWERS, et al.                                                   DEFENDANTS

                                        ORDER

      Having reviewed Plaintiff Warren Gregory Keith’s amended complaint (Doc.

No. 4) for screening purposes,1 it appears that service is appropriate with respect to

Keith’s excessive force claims against defendants Kyle French and Willie Black.

The Clerk of the Court shall prepare summonses for these defendants and the United

States Marshal is hereby directed to serve a copy of the amended complaint (Doc.

No. 4) and summons on each defendant without prepayment of fees and costs or

security therefor. Service should be attempted through the Craighead County

Sheriff’s Office.2



      1
        The Prison Litigation Reform Act (PLRA) requires federal courts to screen
prisoner complaints seeking relief against a governmental entity, officer, or employee.
28 U.S.C. § 1915A(a).
      2
        If any of the Defendants are no longer County employees, the individual
responding to service must file a SEALED statement providing the unserved Defendant’s
last known private mailing address.
IT IS SO ORDERED this 18th day of February, 2020.




                             UNITED STATES MAGISTRATE JUDGE




                               2
